DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/21 has been entered.
Status of the claims:  Claims 1, 2, 6, 10, 25, 153-163 are currently pending.  Claim 162-163 were newly presented.
Priority:  This application has PRO 62/380,291 08/26/2016 and 
PRO 62/380,253 08/26/2016.
Election/Restrictions
Applicant affirmed the election without traverse to prosecute the invention of Group I, claims 1, 2, 6, 10, 25 in the reply dated 5/13/19.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10, 25, 153-158 are rejected under 35 U.S.C. 103 as being unpatentable over Heid et al. (US6358679) in view of Stocher et al. (Journal of Clinical Virology 29 (2004) 171–178) and Kalle et al. (Journal of Microbiological Methods 95 (2013) 285–294). 

A method for identical first target sequence or its complement, the method comprising: 
subjecting both the first sample and the second sample, in a-separate reaction volumes, to an amplification reaction mixture, the amplification reaction mixture comprising a pair of amplification primers and a detectably labeled probe designed to be specific for the first target sequence; 
simultaneously forming the same amplicon corresponding to the first target sequence in each of the respective separate reaction volumes of the first and second samples; and 
determining the presence of the amplicon in the separate reaction volumes of the first and second samples using the detectably labeled probe, wherein the second sample omits the control nucleic acid molecule.
Heid does not specifically teach a control nucleic acid molecule comprising a plurality of different target sequences including the first target sequence, however, one of ordinary skill in the art would consider improving the control nucleic acid such as taught by Stocher who teaches the control nucleic acid molecule contains a plurality of different target sequences (see fig 1, table 1, HSV).  Although Stocher’s teaching is to internal control nucleic acids, one of ordinary skill in the art would consider such control nucleic acids in an external control because 
Regarding claims 2 and 6, wherein the control nucleic acid contains at least ten different target sequences or the target sequence is derived from different microorganisms, Stocher does teach five different target sequences as described in Fig 1/Table 1 derived from different microorganisms (p. 172).  One of ordinary skill in the art would consider including additional internal controls to complement existing assays for the real-time PCR detection of DNA in clinical specimens as suggested by Stocher and arrive at the claimed invention.
Regarding claims 10 and 158, wherein the target sequences comprises SEQID 1-34, Stocher does teach five different target sequences as described in Fig 1/Table 1.  One of ordinary skill in the art would consider including additional controls to complement existing assays for the real-time PCR detection of DNA in clinical specimens as suggested by Stocher (p. 176) including as the first target sequence.  One of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention because Stocher suggests such an approach and even suggests applying the protocol in detecting HSV-DNA (instant SEQ ID 33).  
Regarding claims 25, 153-155, Stocher teaches the control nucleic acid is a plasmid DNA, which was linearized by a restriction site (p. 172) such that one of ordinary skill in the art would consider the same configuration for the same purpose and arrive at the claimed invention.

Response
Applicant argues that claim 1 “requires that the control nucleic acid molecule of the first sample includes a first target sequence, and that the target sequence of the second sample (i.e., the test sample) is ‘identical [to the] first target sequence or its complement’”.  Heid teaches “Target and control amplicons may be detected by … hybridization of a self-quenching probe complementary to both target and external control polynucleotides” (Abstract), and “The ECP and target polynucleotide are amplified in separate reaction sites (i.e. vessels, chambers, wells) with common primers and probes” (col 7, line 19).  Thus, Heid teaches that the sequence of the probe is the same in both samples, and one of ordinary skill in the art following the teaching of Heid would have considered using the same probe in both samples which corresponds to the “identical first target sequence or its complement” in the instant claims.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.

Claims 1, 2, 6, 10, 25, 153-161 are rejected under 35 U.S.C. 103 as being unpatentable over Heid et al. (US6358679) in view of Stocher et al. (Journal of Clinical Virology 29 (2004) 171–178), Kalle et al. (Journal of Microbiological Methods 95 (2013) 285–294) and Lee et al. (US20170016059, EFD 2014-04-10) 
Claims 1, 2, 6, 10, 25, 153-158 are rejected as obvious over Heid, Stocher, and Kalle as detailed supra and incorporated herein.  These claims are also obvious further in view of Lee.  Regarding claims 159-161, wherein the control nucleic acid comprises a portion of a flanking sequence for the target sequence and are between 5 and 500 nucleotides, Lee teaches control nucleic acid sequence which comprise flanking sequences ([0010] “the positive control usually consists of a plasmid carrying exactly the viral sequence to be amplified including regions flanking 
Response
Applicant argues that “Lee fails to cure the deficiencies described above” which appears to refer to the argument that claim 1 “requires that the control nucleic acid molecule of the first sample includes a first target sequence, and that the target sequence of the second sample (i.e., the test sample) is ‘identical [to the] first target sequence or its complement’”.  Heid teaches “Target and control amplicons may be detected by … hybridization of a self-quenching probe complementary to both target and external control polynucleotides” (Abstract), and “The ECP and target polynucleotide are amplified in separate reaction sites (i.e. vessels, chambers, wells) with common primers and probes” (col 7, line 19).  Thus, Heid teaches that the sequence of the probe is the same in both samples, and one of ordinary skill in the art following the teaching of Heid would have considered using the same probe in both samples which corresponds to the “identical first target sequence or its complement” in the instant claims.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.

NEW CLAIM REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10, 25, 153-158, 162-163 are rejected under 35 U.S.C. 103 as being unpatentable over Heid et al. (US6358679) in view of Stocher et al. (Journal of Clinical Virology 29 (2004) 171–178), Kalle et al. (Journal of Microbiological Methods 95 (2013) 285–294), Wang et al. (Theranostics, 2013; 3(6): 395-408), Pinheiro and Holliger (Trends in Biotechnology June 2014, Vol. 32, No. 6, p. 321-328), and Pinheiro et al. (Science 336, 341–344 (2012)). 
Claims 1, 2, 6, 10, 25, 153-158 are rejected as obvious over Heid, Stocher, and Kalle as detailed supra and incorporated herein.  
Regarding claim 162, wherein the control nucleic acid further comprises a xeno sequence, Heid teaches oligonucleotide labelling with a variety of modified nucleotides as various lengths and structures (cols 7-14) with examples of nucleobase-labelled oligonucleotides (cols 9-12), but does not explicitly describe a xeno sequence.  However, one of ordinary skill in the art would have been aware of such oligonucleotides for the purpose of further labelling the control nucleic acid and “provide a signal for detection” (i.e. Heid col 11, line 16) and such xeno nucleic acids (XNAs) are well-known in the art as taught by Wang (p. 397: “Different XNAs have different specialties due to their unique chemical structures”), Pinheiro and Holliger (Fig. 1), and Pinheiro (p. 344: XNA allowed direct detection via fluorescence).  One of ordinary skill in the art following the teaching of Heid would have reasonably considered utilizing modified oligonucleotides for labelling the control nucleic acid for detection and use the well-known XNAs as taught by Wang and Pinheiro and arrive at the claimed xeno sequence. 
Similarly, regarding claim 163 wherein the xeno sequence is 100-200 nucleotides in length, although Heid teaches “ECP are typically 30-110 nt”, Heid does not specifically teaches a xeno sequence of 100-200 nt.  However, Heid does teach a variety of detectable probes incorporated into the ECP which one of ordinary skill in the art would consider along with the modified oligonucleotide XNAs including variable lengths and arrive at the claimed invention.  
Therefore, the claims are rejected as obvious.
Conclusion
The claims are not in condition for allowance.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639